I cannot agree with the majority of the court in this cause. When the bill of complaint is read and interpreted in the light of the evidence submitted in support of it and in the light of the contentions in the briefs submitted to us by the lighting company, it seems to me clear that its prayer that the arbitrator's award be invalidated and set aside is based squarely on one contention, and that it has no right to such relief, unless that contention was supported by at least a preponderance of the evidence in the superior court.
That contention is that there was an agreement, which was entered into by the arbitrator and the trial attorneys of the two parties to the arbitration, and which concerned the "interpretation" of the second paragraph of Article XVI of the original contract between the parties, i.e., as to the proper method or methods of proving what should be the readjusted prices under the arbitration; and that this agreement was to the effect that if the arbitrator did not "interpret" that paragraph for the parties, determining the proper method or methods of proving costs of producing electricity, until after they had introduced all the evidence which they then respectively wished to introduce and after final arguments had been made, he would thereafter
determine such interpretation and would then inform the parties of it and give each of them an opportunity to introduce evidence in accordance with that interpretation before he would determine the readjusted prices.
The lighting company in its bill of complaint relies upon an allegation that in connection with a more general oral *Page 238 
agreement, which admittedly was made, such a special oral agreement was made by the arbitrator and the attorneys representing the two companies, at a conference as to procedure on October 25, 1935, before hearings were begun.
There was no allegation in the bill to the effect that at any rate Reilly, the attorney who had the active charge of the lighting company's interests in the arbitration proceeding, reasonably understood and believed that such an agreement had been made; that in reliance upon such understanding and belief he acted as it is alleged in the bill he did act in such proceeding, to the detriment of his client's interests; and that therefore the award should be nullified.
I cannot find that any such ground for the nullification of the award was urged in behalf of the lighting company in the hearing of this cause in the superior court or was considered by the justice who there heard the cause. I find no such contention discussed or even mentioned in any of the briefs filed in this court. Nor is it in my judgment supported by a preponderance of the evidence.
In view of this situation, I am convinced that this appeal should not be disposed of upon such a ground, based upon an understanding and belief by Reilly as to what had been agreed upon.
I am also convinced that the award cannot properly be set aside on the ground that the parties had not agreed upon the rules of procedure to govern the arbitration proceeding and that therefore there was no agreement to support the arbitration. The answer to the reasoning that the award should be set aside on that ground, if found to exist, is that this arbitration was made obligatory upon the parties, under the circumstances of this case, by a provision in the original agreement between them; and that when it became necessary that an arbitration be held, an arbitrator was agreed upon by the parties. *Page 239 
Under these circumstances there was no need for the parties to agree upon rules of procedure. If they did not, the arbitrator had power to make such rules and, unless they were very unfair, they would not be a reason for setting aside the award. There is no contention here that there was any unfairness in the procedure followed by the arbitrator, unless it was contrary to an agreement of which he had knowledge. Not being convinced that the award should be nullified on either of the two grounds just discussed, I shall limit my further discussion of this cause to the contention first stated in this opinion that the arbitrator violated an agreement which he made with the attorneys for the parties.
In the superior court Reilly testified to the effect that on October 25, 1935, in the presence of Hall, the attorney for the power company in that proceeding, he stated to the arbitrator that there were a number of possible interpretations of the second paragraph of Article XVI of the contract between the parties and suggested that the arbitrator first hear the attorneys on the question of its proper interpretation, before the presentation of evidence began, and that when he had expressed his interpretation, the parties could then confine their evidence to such interpretation; but that the arbitrator declined to do that.
He testified also that he suggested that the lighting company "might pick what it considered to be the correct and proper interpretation and go ahead and introduce their evidence on that and the Power Company could go ahead and do likewise"; and that when the arbitrator came to his conclusion as to the proper interpretation. "he could inform us and if his interpretation differed from that of either one of us, we could then go forward and offer him evidence in accordance with his interpretation"; and that the arbitrator then stated that he thought that was the way to proceed. Reilly further testified that he then made the following *Page 240 
statement to the arbitrator: "Now, it is understood that if that happens we will have the opportunity to introduce evidence on your interpretation" and that the arbitrator agreed with that statement. Reilly also testified that he remembered a statement being made that "it was our purpose and intent to lay all the cards on the table and to give the Arbitrator a full opportunity to decide the case."
Now it should be observed that in the language above quoted, beginning "he could inform us", assuming that it was used, the words "we" and "us" evidently referred to both of the parties, and that the above words, "if his interpretation (i.e., the arbitrator's) differed from that of either one of us", may very well have been spoken and understood as having the same meaning as if the words were "if that interpretation was not the same as the interpretation of either one of us", i.e., was a new and different interpretation.
One can easily understand why the parties should be permitted to introduce further evidence in that situation, even if the arbitrator's interpretation was not made until after the presentation of evidence had been ended and the arguments for the parties, on the merits, had been concluded. If that was the sense in which Reilly's language was understood, it would naturally have made little impression on the arbitrator's memory, since he would not expect to fix prices according to a method of proof which neither of the parties had relied upon in its evidence and final arguments, unless he first gave each of them an opportunity to present evidence and arguments according to that method of proof.
That this was what Reilly meant by what he said, if he said to the arbitrator what he testified to, is made very probable by the following language at page 209 of the reply brief filed in this cause for the lighting company and bearing the names of himself and other counsel: "Counsel for appellant say that there cannot be any question that the procedural agreement which was entered into was a *Page 241 
reasonable and natural agreement under the circumstances. Let us assume for the argument that Mr. Reilly, at a great expense, had introduced evidence upon the `supposed plant' theory of interpretation of the contract which he believed was the proper theory and, at a much greater expense, had introduced evidence upon a dozen other theories of interpretation; and that the Power Company had also at great expense introduced evidence on either one or a dozen theories. Let us assume that the case was thenclosed and that when the arbitrator returned his award bothparties found that the arbitrator had determined upon aninterpretation of the contract concerning which neither party hadpresented any evidence. It was exactly to prevent such a situation as this that the agreement which was recorded on December 30, 1935, was entered into. If counsel for Blackstone and for the Power Company had failed to protect themselves against the possibility mentioned in the above illustration, it would have been most unnatural and would have been a gross neglect of the substantial rights of their respective clients." (italics in the brief)
That situation did not occur and it was not at all necessary, in order to prevent its occurrence, to require that, if the parties should not agree on an interpretation, i.e., on the proper method or methods of proving costs of generating electricity, the arbitrator must take a preliminary finding ofhis interpretation and must then notify the parties of it and give each of them an opportunity to present further evidence according to the arbitrator's interpretation, even though it was the same as that of one of the parties and the other party had already had a chance to present evidence in accordance with it. It seems to me that such a requirement would have been most unusual, unreasonable and unnatural, as well as unnecessary.
As to this conference of October 25. 1935 the arbitrator testified in the instant cause as follows. He was asked this *Page 242 
question: "Was it at that conference on the 25th of October agreed that if it should subsequently develop that the interpretation placed on said contract by either party was different from the interpretation as subsequently determined by the Arbitrator that either party thereafter was to have the opportunity to introduce evidence to meet the Arbitrator's interpretation?" and he answered: "It was not."
The arbitrator had previously testified as follows as to this same conference: "I said I would like to get all the possible evidence I can naturally in deciding a case of this importance. Mr. Reilly said, `Well, we haven't just made up our minds how we are going to proceed on that yet. I presume whatever method I may use in interpreting it, whatever interpretation we make, I assume Mr. Hall will have an entirely different interpretation. If he does, we want every opportunity to meet his interpretation' and I assured him that not only he, but Mr. Hall, and both sides, would be given every opportunity to present all the evidence that they desired in the case." He denied that at that conference the conversation testified to by Reilly, as above stated, occurred.
This testimony by the arbitrator was corroborated by Reilly himself, when he was cross-examined in the superior court. Hall asked him this question: "And so it is a fact, isn't it, that you said to the Arbitrator on October 25th that you did not want to be foreclosed from putting in additional figures by your engineers which might be more particularly applicable to our construction of the contract rather than to yours, — that is correct, isn't it?", and the answer was: "I think that is a fair statement."
Hall testified that "there was no agreement or understanding at the conference of October 25th, that after both parties had rested, the Arbitrator was to make a finding and was to communicate it to the parties, after which the *Page 243 
Lighting Company or the Power Company was to have the right to introduce other testimony."
His testimony to that effect was strongly corroborated by uncontroverted and clearly established evidence that on the very day of the conference he wrote a letter to the general counsel of the power company in which the substance of the conversation, so far as pertinent to the alleged agreement now under consideration, was stated as follows: "Mr. Reilly said that at the time of his opening he should give his construction of the contract, and should introduce evidence to support his claims as he construed the contract. He said that he realized that our construction of the contract would probably be different from his, and that he should not want to be foreclosed from putting in additional figures by his engineers which might be more particularly applicable to our construction of the contract rather than to his construction of it, because he could not know which construction Mr. Wells would adopt, and, therefore, he wanted opportunity to cover all possible constructions of it with figures. Of course, the same opportunity is open to us. Mr. Wells said that what he wanted was all of the evidence that either side had to offer in order to make his determination as to what were fair and just prices, and that we need not worry about either side being cut off in the introduction of evidence."
A copy of this letter was sent by Hall to Reilly, inclosed in a letter to the latter in which Hall said:
        "I thought perhaps you would like my recollection of our talk with Mr. Wells this afternoon, and so I am sending you a copy of the letter describing it, which I have sent to Mr. Dunn. I trust that you will find it accurate."
Reilly testified that on November 1, 1935, after he had seen Hall's letter to him and the inclosure, he made a memorandum *Page 244 
as to this conference of October 25, 1935, having previously made no notes about it.
This memorandum, being the lighting company's exhibit M, is entitled "Resume of Topics Discussed at Conference October 25, 1935." Its first three sections are in substance the same as what is set forth in Hall's letter to the general counsel of the power company. The fourth section is as follows:
        "When Blackstone opens, it is to give its construction of the contract forthwith, and then will introduce evidence to support its claim under such construction. Rhode Island Power Company will do likewise. When the Arbitrator has indicated what his construction of the contract is, either party is to have a full opportunity to introduce whatever evidence may be necessary to meet that construction."
It should be noticed that there was nothing like this in Hall's letter and that both Hall and the arbitrator testified that no such agreement was made at the conference in question. The word "necessary" in the last line of the above quotation should also be noticed. Unless the arbitrator's construction should prove to be different from every construction relied upon by either of the parties, it would not be "necessary" for either party to introduce any evidence to meet the arbitrator's construction, because such party would already have had the opportunity to introduce evidence to meet that construction, which would have been relied upon by one or the other of the parties.
After a little more testimony of no special importance Reilly, on cross-examination by Hall, testified that this difference between his memorandum and Hall's letter to the general counsel of the power company was "vital and very important"; and testified also that the agreement was more with the arbitrator, and that he, Reilly, thought there was no particular reason for putting that in writing between *Page 245 
him and Hall, "for it was certainly well understood between us at the time, and therefore I didn't reply to your letter. I felt a reply was not called for."
Further along in his testimony he was asked by Hall why he never answered Hall's letter or called Hall's attention to this difference between their two statements of what occurred at the conference. His reply was: "There was no question about it then as to what the procedure was, and I didn't give it sufficient significance to feel that it was necessary to write to you about it."
I have difficulty in understanding how he could have failed to appreciate the great significance of this difference, unless he meant the last sentence of the fourth section of his resume to cover only the contingency that the arbitrator should decide in favor of a new and different construction of his own. I believe that this is what he did mean. If he did not, I feel that the weight to be given to his testimony in this cause is very much lessened by this evidence of Hall's letter to Reilly, with its inclosure, and Reilly's failure to answer it or to communicate with Hall with regard to the subject-matter of them, and by Reilly's explanations of that failure.
The next evidence that tends to throw any light upon the question of what was included in the agreement of October 25, 1935, is the statement by Reilly, which was made by him to the arbitrator at the close of the hearing on December 2, 1935, when Reilly had completed what he called his prima facie case, consisting of evidence from one of his expert witnesses, and which was recorded in the transcript of the arbitration proceeding. This statement was that "in keeping with the expression which you made at the time of our conference, our (i.e., Reilly's and his associate Hunt's) desire naturally is that we shall ultimately have before you the strongest interpretation and all that can be *Page 246 
said in regard thereto; and secondly, all the evidence bearing upon our interpretation, as long as it holds before your Honor, and such evidence as we may see fit to produce upon an interpretation of the contract, if it varies from either that of ourselves or Mr. Hall."
It seems clear to me that Reilly, by the use of the words "the strongest interpretation", recognized that there were probably several proper methods of proving the costs of generating electricity; and that he desired to use the method which he believed would be most convincing to the arbitrator. It also seems to me that by the language which follows the semicolon in his statement above quoted he meant that he would rely upon that method of proof, unless and until the arbitrator held it to be improper, a contingency which did not happen, because the language of the award clearly shows that the arbitrator considered and gave weight to the evidence which Reilly submitted on his own selected method of proof, on the supposed plant theory, as well as to the evidence which was submitted on the modernized Montaup and fair price theories.
As to the last clause quoted above, it is my opinion that the natural and reasonable meaning of it is that if the arbitrator should decide in favor of an interpretation which was not like any advocated by the counsel for either party, also a contingency which did not happen, the lighting company's counsel could then introduce such evidence as they saw fit to produce upon the arbitrator's interpretation. Indeed, the only other possible construction of the language would make it provide, among other things, that if the arbitrator should decide in favor of the lighting company's interpretation, it could introduce all the evidence that it might see fit to produce upon what had been its own interpretation, a rather absurd result.
I am therefore of the opinion that the above-quoted statement by Reilly on December 2, 1935 gives very little, if any, *Page 247 
support to the version relied on by the lighting company, in the instant cause, of the agreement that was made on October 25, 1935.
The next matter to be considered is the effect of the colloquy of December 30, which is quoted in the opinion of the majority of the court.
It seems clear from the first sentence by Reilly that in the rest of what he said in this colloquy he was not stating a new agreement by the arbitrator and the attorneys for the parties but merely his understanding of the substance of what had been agreed upon on October 25, 1935. It seems to me, therefore, that it was only evidence of what the previous agreement was.
As to that part of Reilly's first statement, of his understanding, which precedes the words "and, in fact", it is my opinion that the natural and reasonable meaning of it was the same as that of the middle part of Reilly's statement on December 2, 1935, as above set forth, namely, that if the arbitrator should decide that the method which Reilly was relying upon, as the best method of proving costs of generating electricity, was not a proper method under the contract between the parties, (a contingency which did not happen), he would have the opportunity to introduce evidence according to a different method approved by the arbitrator.
Moreover, it is, in my opinion, very doubtful whether the language of that part of Reilly's statement could reasonably be construed as meaning that the agreement covered not only the period up to the time when the parties had put in all the evidence which they wished to put in before arguments on the merits and had made their final arguments and submitted the case to the arbitrator for decision on its merits, but also the periodafter that time.
It also seems to me that the rest of the same sentence, beginning with the words "and, in fact", was, and would *Page 248 
naturally be understood by Hall and the arbitrator to be, a broader and more general statement of what Reilly had just said had been agreed to on October 25; and that the words "at any time" therein would not naturally, in connection with the context, be meant or understood as including the time after the making of final arguments. Therefore the arbitrator, when he said: "That is as I understood it at the time of the conversation", might very reasonably have understood, and probably did understand, that Reilly's entire sentence referred only to the period before the case was argued on its merits, as I am strongly inclined to believe that it did.
It also seems to me that what he meant by the middle part of his long statement of his understanding was that if the arbitrator should rule out, as improper, the method which was relied on by Reilly for proving costs of generating electricity, Reilly should have the opportunity to prove such costs by a method approved by the arbitrator. This would be in accordance with what Reilly said on December 2, 1935, as above discussed.
As I have said above, the arbitrator in his award recognized, as proper, no interpretation which had not been relied on by at least one of the parties to the arbitration. And the lighting company had had, and had used the opportunity to introduce evidence to "meet" the Montaup methods of proving costs of generating electricity, in just the same way as the power company met the supposed plant method, and the lighting company had itself introduced some evidence upon the fair price method of proof.
The arbitrator testified in the instant cause that when he spoke, as above quoted in the opinion of the court, he did so with the latter part of Reilly's statement in mind, (evidently referring to the part beginning with "and, in fact"); and that the previous part of the statement had not "registered" with him, and that it did not "register" until *Page 249 
Reilly had made his next statement. Thereupon the arbitrator, evidently trying to find out what Reilly really meant, said: "You do not expect the arbitrator to make any decision at this time as to what his interpretation is?" Reilly then answered, as quoted in the opinion of the court, in language that could only be reasonably construed, it seems to me, as referring exclusively to the period before the case should be argued on its merits.
In that language he was summing up all that he had said before in the colloquy; and because of his use of the word "merely", what he said was equivalent to saying that all that he wanted to be sure of w as that it was understood between the arbitrator and the attorneys that at any time the attorneys might continue to go forward on any subject or in any way that they thought would be helpful to the arbitrator in deciding the case.
It should be noticed that in that language the procedure agreed upon on October 25 was stated in substantially the same way as it was stated in the arbitrator's testimony as to what was agreed to on that earlier date, and as it was stated in Hall's testimony and in his letter, above discussed, to the chief counsel of the power company. All pertinent things considered, I find that the recorded conversation constituting the colloquy lessened very little, if at all, the weight to be given to the evidence in favor of the power company which I discussed supra
before discussing that conversation.
As to the agreement which is alleged in paragraph 10 of the bill of complaint to have been made by the arbitrator with Reilly during the period when the power company was introducing its evidence, Reilly testified that such an agreement was made orally on January 27, 1936, though it was not recorded. His testimony was supported by that of one of the expert witnesses for the lighting company, and somewhat supported by that of another of them. On the other hand, the arbitrator denied that such an agreement was *Page 250 
made and his denial was supported by the testimony of Hall and at least two other witnesses for the power company.
This testimony by Reilly and his two supporting witnesses is, in my judgment, the only evidence which, if believed, proved an agreement by the arbitrator to make, after final arguments, if not before, a preliminary interpretation of the contract between the parties, as to the method or methods of determining the readjusted prices of electricity, and then to permit the parties to introduce further evidence.
The trial justice made no specific finding either way as to this alleged agreement of January 27. Near the end of his rescript, just before giving a resume of the arbitrator's testimony as to the alleged agreements of October 25, 1935 and January 27, 1936, he stated that he was much impressed by the arbitrator's testimony. It is clear from his rescript that he did not believe that any such agreement was made on the latter date as was alleged in the bill of complaint; and I cannot find that the alleged agreement was supported by a preponderance of the evidence.
Rejecting, as not proved, this alleged conversation between Reilly and the arbitrator, I find nothing whatever in the language or conduct of any of the attorneys or of the arbitrator, after December 30, 1935 and before the institution of this suit, which gives any support to the contention that any such agreement was made by the arbitrator, and I find much to the contrary.
So far as appears from the record of the proceeding and evidence before the arbitrator and the record of proceedings and evidence before the superior court, with the single exception of the alleged conversation of January 27, 1936, no reference whatever to such an agreement was made by anybody connected with the case during the above period.
Although, according to the bill of complaint and the testimony of Reilly, the alleged agreement relied on by him in *Page 251 
the instant cause, was for the benefit of either party, Hall never, during that period, alluded to any such agreement in his handling of the case before the arbitrator, but introduced a great deal of evidence in opposition to the evidence which Reilly had introduced upon his supposed plant theory.
So also the latter, on March 9, 1936, put the following question to one of his expert witnesses: "Having in mind your opinion that the power furnished under the 1914 contract is unrelayed power, what in your opinion is a fair price for this power on July 1, 1935, in view of the state of the art and methods of generating on that date?" This question clearly called for evidence in accordance with the fair price theory advocated by the power company, and it brought out evidence in favor of the lighting company in accordance with that theory.
As to the modernized Montaup theory, advocated by the power company, the Montaup plant being located at Somerset, Massachusetts, Reilly said in his final argument before the arbitrator: "We believe we have demonstrated in our testimony, as given on pages 1144 to 1150, the fallaciousness of the Power Company's reasoning as to the Somerset costs" and then referred to the evidence, introduced by him, on which he relied in making that statement.
There was considerable evidence introduced by Reilly before the arbitrator in rebuttal of evidence by Hall's witnesses as to costs under the theory of modernized Montaup. This evidence was to the effect that proper elements in the determination of costs under that theory had been omitted and improper ones had been used and that much of the reasoning of Hall's witnesses was erroneous. In this connection the following quotation from the opening statement for the lighting company in the instant cause is illuminating: "We shall show to the Court that Blackstone did not attempt to produce and did not produce evidence to fully andcompletely meet the evidence of the Power Company on the *Page 252 
so-called Montaup cost theory and the so-called fair price theory." (italics mine)
At least a large part of the evidence which, according to Reilly's testimony and argument in the superior court, he would have introduced before the arbitrator, if he had not expected the latter to make a preliminary interpretation of the contract, was purely cumulative. A substantial part of this evidence was on the issue whether, on the theory of modernized Montaup, the plant should have coal-burning as well as oil-burning equipment; and as to that issue he had already introduced enough to cause the arbitrator to decide that issue in favor of the lighting company. I find that his argument, based on the evidence which Reilly might have put in before the arbitrator, but did not, gives little, if any, support to his contention that there was an agreement for a preliminary interpretation by the arbitrator.
That alleged agreement was never mentioned by Hall in his final argument before the arbitrator, in which he covered every phase of the case and which takes up three hundred and twenty-five pages of the transcript. He evidently was urging the arbitrator to fix the readjusted prices on the evidence submitted and never suggested that the arbitrator, under any circumstances, should make a preliminary interpretation of the contract and permit either party to submit any further evidence.
The same things are true as to Reilly's final argument, which takes up two hundred fifteen pages of the transcript. On his own testimony he never, after January 27, 1936, mentioned in the arbitration proceeding any agreement with the arbitrator for a preliminary interpretation of the contract. When, on May 28, 1936, he put in his last evidence he said to the arbitrator: "No further questions. That closes our evidence, your Honor."
As set forth above, Reilly, in the "colloquy" of December 30, 1935, said that his understanding was that it was *Page 253 
"agreed . . . that both the Lighting Company and the Power Company might at any time, and to such length as they saw fit, introduce evidence which they thought would be helpful to your Honor."
Near the end of his final argument he said: "And so, after many weeks of careful study and work, both in preparing and presenting this case, we have finally reached its close. Everything which could be offered by way of assistance to your Honor has been offered by the Lighting Company and I am sure also has been offered by the Power Company. As was stated early in the case, there has been a serious endeavor to lay all of the cards on the table. The issue is now before your Honor for determination." It seems to me that the only reasonable meaning to give to the word "issue" as thus used would make it include the fixing of prices for electricity.
It also seems to me that there is an inconsistency between the above statement by Reilly, that there had been a serious endeavor to lay all of the cards on the table, and certain testimony by him in the instant cause, to the effect that, when he made this statement, he had considerable evidence on Hall's theories of proof, but did not introduce it because he believed that he could introduce it later, if the arbitrator held those theories to be proper.
At the very end of his argument, he restated the lighting company's interpretation of the contract between the parties as to the proper way to determine the readjusted prices of electricity and said that the power company had attacked the lighting company's contentions; but he made no statement to the arbitrator that if the latter decided in favor of a different interpretation of the contract in this regard, the parties were to be notified of this decision and permitted to introduce evidence on the arbitrator's interpretation.
In his final argument Hall a number of times argued that Reilly's witnesses had made a poor showing in attacking the *Page 254 
prices which Hall's witnesses had derived on the modernized Montaup theory and in trying to show that these figures were not correct because Hall's witnesses had overlooked or figured incorrectly certain elements entering into costs. Yet Reilly never once stated that he had not seriously tried to show the inaccuracies in the figuring of prices on the modernized Montaup theory, and that his reason for not trying to do so was because he felt sure that the arbitrator would not approve that theory and that if the arbitrator, notwithstanding, did approve it, he would, before fixing prices, give both parties a chance to introduce testimony based upon it.
Suppose that it had been agreed that the arbitrator was to make a preliminary finding on the proper method or methods of proof for determining the readjusted prices and that then, even if his method or methods should be like one or more of theirs, he was to permit the parties to introduce evidence in accordance with the method or methods thus found by him to be proper. In that situation it seems to me very improbable that the parties would, at the same hearing, have argued, as they did, not only the question of the proper method or methods of proof but also the question of what would be the proper readjusted prices according to the methods of proof advocated by the respective parties. The only natural and reasonable way to proceed would have been to postpone the arguments on prices until after the proper method or methods of proof had been determined and all the evidence for the parties had been introduced accordingly.
That the arbitrator did not understand that he was to make a preliminary finding on methods of proof seems to me strongly indicated by the fact that, after the closing arguments had been made by counsel, he said to them: "I hope that you gentlemen will realize that it will require a careful study and analysis of all of the exhibits and of all of the evidence in order for me tocome to a final decision. I think I realize the importance to both sides of this case, and I *Page 255 
assure you that, to the extent of my limited ability, I shall do my utmost to arrive at a fair conclusion." (italics mine) Yet Reilly did not reply that the arbitrator was to make a preliminary finding on methods of proof and let the parties put in further evidence before he came to a final decision.
Reilly, in the superior court, testified in substance that at the time of the above final arguments he had in mind the agreement of the arbitrator to do just that, but that he did not mention it, because he felt that to do so would weaken his case before the arbitrator. This explanation is not convincing to me; and I feel that his failure to mention such an agreement at that time is a strong reason for concluding that he was not relying on any such agreement.
I also feel that Reilly's failure, after he had received the decision and award of the arbitrator, to make any protest to the latter or to the power company that the arbitrator had violated such agreement, though he knew how to get the latter's address, and the fact that he did not for nearly a year, begin proceedings to have the award set aside, militate against his contention that such an agreement was made.
It was natural that, pending a careful examination and consideration of the award, he should advise his client to make payments to the power company, under protest, for electricity at the readjusted prices fixed by the arbitrator. But I find difficulty in understanding why he should wait so long before raising the question of the misconduct of the arbitrator in violating the alleged agreement for a preliminary finding, if there was such an agreement.
I have found no opinion by this court in which the question of the extent of the burden of proof, in a suit in equity to have an arbitration award set aside, is discussed; but it appears to be well settled by the great weight of authority elsewhere that courts exercising equitable jurisdiction are very reluctant to set aside awards by arbitrators and will do so only upon clear and convincing evidence of fraud, misconduct, *Page 256 
partiality or the like. Liggett v. Lorrington Building Co.,114 Conn. 425, 158 A. 917; Brush v. Fisher, 70 Mich. 469, 38 N.W. 446 (1888); Hooper v. Pennick, 102 Or. 382, 202 P. 743;Hardeman v. Burge, 10 Yerg. (Tenn.) 202.
The following statement in Brush v. Fisher, supra, is typical: "Courts, however, favor awards made by tribunals of the parties' own choosing, and are reluctant to set them aside, and every presumption will be made in favor of their fairness, and the burden of proof is upon the party seeking to set them aside, and the proof must be clear and strong."
After consideration of the evidence in this cause, I am of the opinion that the decision of the justice of the superior court that the complainant had not proved by a fair preponderance of the testimony and evidence that the agreement of October 25, 1935, was entered into by the arbitrator as alleged in the bill of complaint is not clearly wrong. Therefore, I find that none of the complainant's reasons of appeal that are based on the contentions that the final decision and the findings therein and the decree of the superior court are against the evidence and the weight thereof and against the law, should be sustained.
After considering the other reasons of appeal, I am of the opinion that there is no merit in any of them and that none of them should be sustained.
My final conclusion is that the decree appealed from should be affirmed and that the cause should be remanded to the superior court for further proceedings.
MR. JUSTICE BAKER concurs in the opinion of Moss, J.